Case 2:17-cv-04140-DWL Document 174-8 Filed 07/08/19 Page 1 of 4




                 EXHIBIT H
       Case 2:17-cv-04140-DWL Document 174-8 Filed 07/08/19 Page 2 of 4




UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA


Wells Fargo Bank, N.A.                                              Civil Action No.: 2:17-cv-04140-DWL
                         Plaintiff,
                                                                    AFFIDAVIT OF ATTEMPTED SERVICE
        v.

Wyo Tech Investment Group, LLC

                         Defendant,

State of Arizona
County of Maricopa
                                   SS :



        I, Efrain Sotelo, being duly sworn depose and state that I am a licensed process server, authorized
under A.R.C.P. 4, license number MC-2045. I am not a party in this action, I am over the age of eighteen
years and reside in the state of Arizona.

        I was assigned to serve Dennis Danzik with a Subpoena to Testify and a subpoena to produce
documents at the address of 7543 East Tierra Buena Lane, Scottsdale, AZ 85260 for the firm of Schlam
Stone. I was provided with photos of Mr. Danzik as well.

         On April 22, 2019 at 12:27 p.m. I attempted service at the above address and found a secured
office building with no directory and one bell with an intercom. I buzzed the bell and a female answered
via the intercom. I asked for Dennis Danzik, she asked me why I was there and I stated that I had a
subpoena for him. There was a pause, the female then said that Mr. Danzik did not office out of this
address. I asked the female for the name of the company and requested a business card, she said "no" and
hung up on me.

         On April 26, 2019 at 11 :40 a.m. I returned to the above location. Prior to ringing the buzzer
again, I went to the back of the building t9 see if there was another buzzer or any other entrances. At the
back of the property I saw a dumpster labeled with the names of Danzik Applied Sciences and Inductance
Energy Corp. The property has surveillance cameras and there are signs that say photographs and video
recording is prohibited. I proceeded to buzz as in my previous attempt and a female answered the buzzer,
I asked for Dennis Danzik and the female asked me if I had an appointment with him. I stated I did not,
she asked why I was there and I told her I had a subpoena for Mr. Danzik. There was a pause and the
female stated he did not office out of this building. I explained to the female that I was going to tape my
contact information in a note addressed to Mr. Danzik. I asked her if she could kindly provide him with
my contact information. She again stated that he did not office out of this location. I told her she must
have his contact information or a phone number for him and she said "ok". Attached is a copy of the note
I left on the door addressed to Mr. Dennis Danzik.

        On April 29, 2019 at approximately 10:45 am I received a telephone call from 307-250-5417 and
the male voice identified himself as Dennis Danzik. I advised him that I had a subpoena for him and Mr.

                             Serving By Irving, Inc, I233 Broadway, Suite 2201 I New York, NY 10279
                                 New York City Dept. of Consumer Affalll! License No. 0761160


                                                        Page 1 of 2
        Case 2:17-cv-04140-DWL Document 174-8 Filed 07/08/19 Page 3 of 4




Danzik stated that he was not in Arizona, he stated that he was in Nevada travelling and that if I wanted to
serve him I could serve him at his home at 1334 Sunset Boulevard, South Cody, WY 82414.

Mr. Danzik stated he may be at his home in Cody around May 13, 2019 and that I should call him to be
sure he will be there because he travels often.

         On April 29, 2019 at approximately 1: 15 p.m. I attempted service again at the above address and
this time there was no answer at the buzzer.




                                                                                Efrain Sotelo
                                                                                License No.: MC-2045

Swo.111.to before me this
.~of April, 2019                                                                                GA IL R. DAMMANN

J:µJd) _____                                                                                Notary Pub llc, State of Arizon a
                                                                                                  Maricopa CountY
                                                                                                 Commission# 649353
                                                                                                My Commiss i on EKpires
                                                                                                       August24,2022
Notary Public




                             Serving By Irving, Inc. I 233 Broadway, Suite 2201 I New York, NY 10279
                                  New York City Dept. of Consumer Affairs License No. 0761160


                                                        Page 2 of 2
           Case 2:17-cv-04140-DWL Document 174-8 Filed 07/08/19 Page 4 of 4



 4/26/19



. Dennis· Dan~ik;


.:_ My name is_ Efrain Sotelo ar:-d I am Certified Private Process Server of the Superior Court
   ·(MC-2045). I have 2 Subpoe~as for you, In the case Wells Fargo Bank, N.A. vs. Wyo Tech
    Investment Group, LLC. The case number 2:17-cv-04140-DWL, out of United States
    District Court for the District of Arizona.



 My phone number is (602) 703-2980, please call me to arrange a convenient time for
 service. I look forward to hear from you.
   '
 sfpcerely,
